internal_revenue_service department of the treasury washington dc index nos contact person number release date telephone number in reference to cc dom p si plr-119040-97 date date re legend settlor spouse trust bank corporate trustee first individual trustee second individual trustee policy x state statute this is in response to your memorandum of date and prior correspondence submitted on behalf of trust in which you request rulings on the application of the gift estate and generation-skipping_transfer_tax to certain powers created under trust facts the facts as represented are as follows on date settlor while a domiciliary of state created an irrevocable_trust trust to hold insurance policies on his life at its creation trust was funded with dollar_figurea at the time trust was created the children of settlor and his wife spouse had reached the age of majority under state law settlor designated trust as beneficiary of an insurance_policy on his life policy x which he owned when trust was created and which he continued to own until his death settlor died on date and the proceeds of policy x were distributed to trust the proceeds of policy x were included in settlor’s gross_estate no estate_tax_marital_deduction was claimed for the trust assets article third of trust provides that upon settlor’s death the trustees shall pay in their discretion and for any purpose all or any part of the net_income and principal to any one or more of a class of persons consisting of spouse the children of settlor and spouse and the issue of settlor and spouse giving primary consideration to spouse’s welfare during her life article third provides spouse with a noncumulative power to withdraw in any calendar_year the greater of dollar_figure or percent of the aggregate value of the principal of trust a x power to the extent the power is not exercised in any given year it will lapse on three occasions following settlor’s death spouse exercised this power article third also provides spouse with an intervivos special power to appoint at any time part or all of the principal of trust to any one or more of settlor and spouse’s children and issue spouse exercised this power on two occasions following settlor’s death once giving dollar_figureb to an adult child and once giving dollar_figureb to another adult child article third further provides spouse with a testamentary special power to appoint trust assets at her death to and among a class of persons consisting of settlor and spouse’s issue and their spouses under article third if spouse does not fully dispose_of trust property through the exercise of her powers of appointment trust will continue for the benefit of settlor and spouse’s children and their issue and will ultimately be divided into shares income will be distributable as necessary or desirable for the health maintenance and education of the beneficiaries the principal will be distributed when certain of the beneficiaries attain specified ages under article fourth of trust spouse has a power to remove any trustee and appoint a successor trustee in addition if there is a vacancy in the office of trustee for any reason spouse may appoint anyone as successor trustee including herself if spouse is not of full legal capacity the power to remove and replace the trustees is exercisable by the adult beneficiaries then entitled to receive trust income these beneficiaries may appoint themselves as successor trustees settlor designated bank and first individual trustee as the original trustees corporate trustee the successor_in_interest to bank is still serving as a trustee first individual trustee voluntarily resigned on date spouse appointed second individual trustee spouse’s niece by marriage as his replacement requested rulings you have asked us to rule that the principles of revproc_94_44 1994_2_cb_683 apply to trust and its trustees and beneficiaries that there is not taxable gift by spouse or by any other trust_beneficiary by virtue of spouse’s appointment of second individual trustee as a successor to first individual trustee the enactment of the amendment to state statute the existence or exercise past present or future of spouse’s power to remove and or replace trustees including the power to appoint herself as trustee spouse’s intervivos special power to direct distributions to or for her issue or spouse’s power to withdraw the greater of dollar_figure or percent of the aggregate value of trust principal in each calendar_year that none of the factors listed in ruling_request will cause any part of the value of any trust property to be included in the gross_estate of spouse or any other trust_beneficiary under sec_2036 sec_2038 or sec_2041 that none of the factors listed in ruling_request will cause the trust or any transfers from it to be subject_to the generation-skipping_transfer_tax and that none of the factors listed in ruling_request will cause revrul_79_353 1979_2_cb_325 or its principles to be applicable to trust law and analysis ruling revproc_94_44 1994_2_cb_683 provides guidance concerning certain effects on trusts for federal estate and gift_tax purposes of the enactment of florida statutes annotated f s a sec_737 which was effective date under the statute any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee's own benefit cannot be exercised by the trustee except to provide for that trustee's health education maintenance or support as described under sec_2041 and sec_2514 of the internal_revenue_code the florida statute contains prohibitions with respect to the exercise of other fiduciary powers exercisable for the trustee's own benefit including the power to distribute property in satisfaction of the trustee's legal support obligation the florida statute applies to a_trust created under a document executed before date however with respect to irrevocable trusts executed before date the statute does not apply if all parties_in_interest elect affirmatively not to be subject_to the application of the statute further the statute does not apply to any distribution made pursuant to the exercise of a power if the power was exercised prior to date finally the prohibitions on the exercise of fiduciary powers contained in the statute do not apply if the fiduciary power is held by a settlor's spouse with respect to a_trust for which a marital_deduction was allowed in revproc_94_44 the service announced that in general it would consider the florida statute applicable on and after date to irrevocable trusts which were executed before date in the case of a lapse release or exercise of a power by a trustee-beneficiary of such a_trust before date however the service would continue to apply sec_2514 and sec_2041 without reference to the statute revproc_94_44 also provides that the statute will not be treated as causing a lapse of a power_of_appointment of a trustee-beneficiary under an irrevocable_trust for purposes of sec_2041 and sec_2514 in the present case 564-a of state's uniform trustees' powers act statute was amended by the addition of paragraph iv to that section effective date as amended statute 564-a 3iv provides in relevant part a due to the inherent conflict of interest that exists between a trustee who is a beneficiary and other beneficiaries of the trust unless the terms of a_trust refer specifically to this paragraph and provide expressly to the contrary any power conferred upon a trustee other than the settlor of a revocable or amendable trust or a decedent's or settlor's spouse who is a trustee of a testamentary or inter_vivos_trust for which a marital_deduction has been allowed shall not include the following a to make discretionary distributions of either principal or income to or for the benefit of such trustee except to provide for that trustee's health education maintenance or support as described under sec_2041 and sec_2514 c to make discretionary distributions of either principal or income to satisfy any legal support obligations of such trustee d to exercise any other power including the right to remove or to replace any trustee so as to cause the powers enumerated under subparagraphs a - c to be exercised on behalf of or for the benefit of a beneficiary who is also a trustee statute 564-a 3iv b provides that paragraph iv applies to any trust created under a document executed on or before date unless in the case of an irrevocable_trust all parties_in_interest elect affirmatively not to be subject_to the provisions of the paragraph state statute in the present case is identical in all material respects to the florida statute considered in revproc_94_44 therefore the principles of revproc_94_44 apply to trusts subject_to the provisions of statute in the same manner as those principles apply to trusts subject_to the provisions of the florida statute for purposes of this ruling you have asked us to assume that the parties_in_interest will not affirmatively elect not to be subject_to the provisions of paragraph iv assuming this election is not made and statute applies to trust we conclude that the principles of revproc_94_44 apply to trust its trustees and its beneficiaries ruling sec_2 and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible thus any transaction in which an interest in property is gratuitously passed to or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lapsed power could be satisfied sec_2514 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power the individual’s estate the individual’s creditors or the creditors of the individual’s estate however a power to consume invade or appropriate property for the benefit of the individual that is limited by an ascertainable_standard relating to the health education support or maintenance of the individual is not a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment is considered a release of the power sec_20_2041-1 of the estate_tax regulations provides that a power in a decedent to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment revrul_95_58 1995_2_cb_191 revoking revrul_79_353 1979_2_cb_325 holds that a decedent-settlor's reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent-settlor to the trust sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive the question of whether a decedent possessed a trustee’s discretionary powers when i the decedent had an unqualified power to remove and replace the trustee with an individual other than himself or herself or corporate trustee and ii the trust instrument fails to require that the successor trustee not be related or subordinate to the decedent within the meaning of sec_672 is a factual question that is determined by looking at the manner in which the decedent exercised the removal and replacement power and the subsequent distributions made from the trust sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any other person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in the present case prior to date the effective date of the amendment to statute spouse's power to appoint herself as trustee was a general_power_of_appointment under sec_2041 and sec_2514 after date spouse's power to appoint herself trustee is not a general_power_of_appointment because statute limits a trustee-beneficiary's power to make distributions to herself if spouse exercises the power to appoint herself as trustee after date statute will limit her discretionary distributions to herself to those based upon an ascertainable_standard as described under sec_2041 and sec_2514 therefore as of date spouse's power to appoint herself as trustee is not a general_power_of_appointment and the estate and gift_tax do not apply to the power the same rule applies to the power of the other beneficiaries to remove the trustee and appoint themselves as trustee as of date the effective date of the amendment to statute spouse's power to appoint herself as trustee ceased to be a general_power_of_appointment however under the principles of revproc_94_44 the enactment of the amendment will not be treated as causing a lapse of a general_power_of_appointment under sec_2041 and sec_2514 this same rule applies to the power of the other beneficiaries to remove the trustee and appoint themselves as trustee spouse's appointment of second individual trustee to replace first individual trustee did not affect spouse's power to remove a trustee and appoint herself trustee therefore spouse's appointment of second individual trustee did not constitute a lapse of spouse's power to designate herself as trustee that would constitute a transfer for gift_tax purposes under sec_2514 therefore based on the facts submitted and representations made and assuming statute as amended applies to trust we conclude that there is no taxable gift by spouse or by any other trust_beneficiary nor will the value of any trust property be includible in the gross_estate of spouse or any other trust_beneficiary under sec_2041 by virtue of the existence or exercise past present or future of spouse's or other beneficiary's power to remove and or replace the trustees and appoint themselves as trustees or by virtue of the enactment of the amendment to statute revproc_94_44 and statute apply only to trustee- beneficiaries of trusts therefore they would be inapplicable in the situation where spouse or other beneficiary replaces a trustee with someone other than herself or himself such as the appointment of second individual trustee by spouse further trust does not impose the requirement of revrul_95_58 that the successor trustee not be related to or subordinate to the spouse or other beneficiary who exercises the power as stated previously revrul_79_353 was revoked by revrul_95_58 in the present case second individual trustee is not a_related_or_subordinate_party within the definition of sec_672 moreover state law imposes a fiduciary duty on a non-beneficiary trustee in exercising discretionary powers of distribution to act independently of the beneficiaries however whether the trustee does so is a question of fact accordingly we conclude that spouse's appointment of second individual trustee will not be considered the exercise of a general_power_of_appointment provided that there is no express or implied understanding between second individual trustee and spouse that second individual trustee will exercise her discretionary powers other than independently of spouse and that in fact second individual trustee exercises her powers independently of spouse also provided that there is no express or implied understanding between the successor trustee and the spouse or other beneficiary exercising the removal and replacement power that the trustee will exercise the discretionary powers other than independently of the spouse or other beneficiary the spouse or other beneficiary possessing the removal and replacement power will not be considered as possessing or exercising a general_power_of_appointment for purposes of sec_2041 and sec_2514 on three occasions in three separate years spouse exercised her noncumulative annual power to withdraw the greater of dollar_figure or percent of the trust assets in other years she allowed this power to lapse spouse's exercise of her x power for her own benefit is not a transfer for gift_tax purposes under sec_2514 the lapse of a power is a release of the power only to the extent that the property which could have been appointed during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the trust assets therefore the lapses in each calendar_year of spouse' sec_5 x power do not result in taxable_gifts under sec_2041 at spouse's death there will be included in her gross_estate the greater of dollar_figure or percent of the trust assets which she is entitled to withdraw for the year in which her death occurs on one occasion prior to the effective date of the amendment to statute spouse exercised her lifetime power under article third to appoint trust property in the amount of dollar_figureb to one of her adult children on another occasion also prior to the effective date of the amendment to statute she exercised her power by appointing the same amount to another adult child spouse's lifetime power under article third is not a general_power_of_appointment under sec_2514 because it does not permit her to appoint trust property to herself her creditors her estate or the creditors of her estate however at the times spouse exercised this power she was also considered to have a general_power_of_appointment over the trust by virtue of her power to appoint herself trustee therefore spouse’s direction to the trustees to distribute dollar_figureb to each of two adult children is considered a release of her general_power_of_appointment over the property for purposes of sec_2514 rather than an exercise of a limited_power_of_appointment see section sec_25_2514-1 however sec_2503 excludes from the gift_tax the first dollar_figure of gifts of present interests to a person in a calendar_year accordingly we conclude that spouse's direction to the trustees to distribute dollar_figureb to each of two adult children is not subject_to the gift_tax after date the effective date of the amendment to statute spouse does not have a general_power_of_appointment over the trust assets therefore any exercise of her limited_power_of_appointment after that date will not be subject_to the gift_tax trust property is includible in a decedent's gross_estate under sec_2036 and sec_2038 only when the decedent was the transferor with respect to at least a portion of the property transferred to the trust accordingly we conclude that sec_2036 and sec_2038 will not apply to any of the above-enumerated powers held by the spouse or other beneficiary ruling sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax applies to any generation- skipping transfer made after date sec_26_2601-1 provides that in general the tax will not apply to any generation-skipping_transfer under a_trust that was irrevocable on date the rule_of the preceding sentence does not apply however to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date in this case although the trust was irrevocable in the insurance proceeds were transferred to the trust upon the settlor's death on date which is after date therefore the transfer of insurance proceeds constitutes an addition made to the trust after date consequently the generation-skipping_transfer_tax is applicable to that portion of generation-skipping transfers made from the trust that reflects the addition of the insurance proceeds see sec_26_2601-1 for determining the portion of the trust that is subject_to the generation-skipping_transfer_tax except as we have specifically ruled herein we express no opinion as to the federal tax consequences of any of the transactions or powers described above under the cited provisions or any other provisions of the code or regulations this ruling is directed to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by ______________________ katherine a mellody assistant to the branch chief branch enclosure copy for sec_6110 purposes
